                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

KEITH SETH, et al.,                              *
Individually and on behalf of a class
of similarly situated persons,                   *

        Plaintiffs,                              *

   v.                                            *           Civil Action No. 8:20-cv-01028-PX

                                                 *
MARY LOU MCDONOUGH,
In her official capacity as                      *
Director of the Prince George’s County
Department of Corrections,                       *

        Defendant.                             *
                                              ***
                                             ORDER

As discussed in the recorded teleconference today, April 23, 2020:

        1. Defendant is ordered to file a Response to Plaintiffs’ Motion for a Temporary

            Restraining Order, ECF No. 3-1, by April 25, 2020. Defendant must file as

            attachments evidence responsive to the topics included in Attachment A to this

            Order.

        2. Plaintiffs’ Reply is due by April 27, 2020.

        3. Parties are to submit a joint recommendation for an Independent Inspector by April

            27, 2020. If Parties are unable to agree on an inspector, each party is to propose two

            recommendations, along with CVs and a letter, no longer than three pages, with

            supporting grounds for selection.

        4. Parties are instructed to file documents containing protected health information and

            other sensitive information under seal with an accompanying motion.

        5. Plaintiffs’ Motion to Certify Class, ECF No. 4-1, is held in abeyance until resolution
          of Plaintiffs’ Motion for a Temporary Restraining Order, ECF No. 3-1.



       4/23/2020                                                /S/
Date                                                     Paula Xinis
                                                         United States District Judge




                                             2
